Citation Nr: 0839811	
Decision Date: 11/19/08    Archive Date: 11/25/08

DOCKET NO.  07-20 661A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, 
Connecticut


THE ISSUE

Entitlement to an effective date earlier than July 12, 2005 
for the grant of service connection for post-traumatic stress 
disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Connecticut Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

L. Kirscher Strauss, Associate Counsel




INTRODUCTION

The veteran served on active duty from January 1968 to 
January 1971.

In a February 2006 rating decision, the Hartford, Connecticut 
Regional Office (RO) of the Department of Veterans Affairs 
(VA) granted service connection and assigned a 30 percent 
rating for PTSD, effective July 12, 2005.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a November 2006 rating decision by the 
Hartford, Connecticut RO, which found that July 12, 2005 was 
the correct effective date assigned for the award of service 
connection for PTSD.  

FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the claim on appeal has been accomplished.

2.  The veteran's claim for entitlement to service connection 
for PTSD was received by VA on July 12, 2005; there is no 
evidence of any earlier formal or informal claim.


CONCLUSION OF LAW

The criteria for the award of an effective date prior to July 
12, 2005 for the grant of service connection for PTSD have 
not been met.  38 U.S.C.A. § 5110 (West 2002); 38 C.F.R. § 
3.400 (2008).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

VCAA

The provisions of the Veterans Claims Assistance Act of 2000 
(VCAA), codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a), and as interpreted by the United States Court of 
Appeals for Veterans Claims (the Court) have been fulfilled.

In a March 2006 determination, the RO found that July 12, 
2005 was the correct effective date assigned for service 
connection for PTSD.  Thereafter, the veteran disagreed with 
the effective date assigned for the award of service 
connection.  He was notified of the provisions of the VCAA by 
the RO in correspondence dated in May 2006.  This letter 
notified the veteran of VA's responsibilities in obtaining 
information to assist the veteran in completing his earlier 
effective date claim, identified the veteran's duties in 
obtaining information and evidence to substantiate his claim, 
and provided other pertinent information regarding VCAA, 
including an explanation of how VA determines the effective 
date when granting a claim.  Thereafter, the claim was 
reviewed and a SSOC was issued in June 2007.  See 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2008), Quartuccio v. 
Principi, 16 Vet. App. 183 (2002), Pelegrini v. Principi, 18 
Vet. App. 112 (2004).  See also Mayfield v. Nicholson, 19 
Vet. App. 103, 110 (2005), reversed on other grounds, 444 
F.3d 1328 (Fed. Cir. 2006); Mayfield v. Nicholson (Mayfield 
II), 20 Vet. App. 537 (2006); Kent v. Nicholson, 20 Vet. App. 
1 (2006), Mayfield v. Nicholson (Mayfield III), 07-7130 (Fed. 
Cir. September 17, 2007).

During the pendency of this appeal, the Court in Dingess v. 
Nicholson, 19 Vet. App. 473 (2006), found that the VCAA 
notice requirements applied to all elements of a claim.  An 
additional notice as to this matter was provided in March 
2006.

The veteran has been made aware of the information and 
evidence necessary to substantiate his claim and has been 
provided opportunities to submit such evidence.  A review of 
the claims file also shows that VA has conducted reasonable 
efforts to assist him in obtaining evidence necessary to 
substantiate his claim during the course of this appeal.  His 
service treatment records, service personnel records, and all 
relevant private and VA treatment records pertaining to his 
claimed disability have been obtained and associated with his 
claims file.  Furthermore, he has not identified any 
additional, relevant evidence that has not otherwise been 
requested or obtained.  The veteran has been notified of the 
evidence and information necessary to substantiate his claim, 
and he has been notified of VA's efforts to assist him.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  As a result 
of the development that has been undertaken, there is no 
reasonable possibility that further assistance will aid in 
substantiating his claim.

Laws and Regulations

VA law provides that the effective date for an award of 
disability compensation based on an original claim for direct 
service connection, if the claim is received within one year 
after separation from service, shall be the day following 
separation from active service or the date entitlement arose; 
otherwise, and for reopened claims, it shall be the date of 
receipt of the claim, or the date entitlement arose, 
whichever is later.  See 38 U.S.C.A. § 5110(a) (West 2002 & 
Supp. 2007); 38 C.F.R. § 3.400 (2008).

Any communication or action, indicating an intent to apply 
for one or more benefits under laws administered by the VA 
from a claimant may be considered an informal claim.  Such an 
informal claim must identify the benefits sought.  Upon 
receipt of an informal claim, if a formal claim has not been 
filed, an application form will be forwarded to the claimant 
for execution.  See 38 C.F.R. § 3.155(a) (2008).  The Court 
has also held that VA is not required to conjure up issues 
that were not raised by an appellant.  See Brannon v. West, 
12 Vet. App. 32 (1998).

In addition, the Court has held that the failure to consider 
evidence which may be construed as an earlier application or 
claim, formal or informal, that would have entitled the 
claimant to an earlier effective date is remandable error.  
See Lalonde v. West, 7 Vet. App. 537, 380 (1999); see also 38 
U.S.C.A. § 7104(a); Servello v. Derwinski, 3 Vet. App. 196, 
198-99 (1992).  

Under VA laws and regulations, a specific claim in the form 
prescribed by VA must be filed in order for benefits to be 
paid or furnished to any individual under laws administered 
by the VA.  See 38 U.S.C.A. § 5101(a) (West 2002 & Supp. 
2006); 38 C.F.R. § 3.151(a) (2008).  VA regulations also 
provide that the terms "claim" and "application" mean a 
formal or informal communication in writing requesting a 
determination of entitlement or evidencing a belief in 
entitlement, to a benefit.  See 38 C.F.R. § 3.1(p) (2008).  
Generally, the date of receipt of a claim is the date on 
which a claim, information, or evidence is received by VA.  
See 38 C.F.R. § 3.1(r) (2008).

Factual Background and Analysis

In this case, the veteran and his representative contend that 
he is entitled to an effective date earlier than July 12, 
2005 for the award of service connection for PTSD.  The 
veteran maintains that he is entitled to service connection 
from 1971, the date he left active duty.

According to the evidence of record, the veteran first 
completed an application for service connection for 
"depression anxiety" in July 2005, and his claim was 
received by the RO on July 12, 2005.  Subsequent 
correspondence received from the veteran's representative in 
October 2005 indicated that the veteran was applying for 
service connection for PTSD.  The record does not 
demonstrate, nor has the veteran alleged, that he made an 
earlier application for service connection.

Based upon the evidence of record, the Board finds that the 
veteran initially submitted his service connection claim to 
VA in July 2005.  VA law provides that the effective date for 
an award of disability compensation based on an original 
claim for direct service connection shall be the date of 
receipt of the claim unless the claim is received within one 
year after separation from service.  See 38 U.S.C.A. § 
5110(a) (West 2002 & Supp. 2006); 38 C.F.R. § 3.400 (2008).  

In this case, the veteran's claim was received approximately 
34 years following his separation from service, and there is 
no evidence demonstrating that a claim was received by the RO 
prior to July 12, 2005. In reaching this decision, the Board 
does not dispute the veteran's assertions that he has 
experienced symptoms of the psychiatric disorder in question 
for many years. Nonetheless, because the veteran's claim was 
not received within one year after separation from service, 
applicable legal criteria prohibit assigning an effective 
date from the day following separation from active service as 
he has requested.  

The Board acknowledges that in an April 2006 statement, the 
veteran suggested that he was not aware of his entitlement to 
VA benefits.  VA law and regulations require a claim to be 
filed in order for benefits to be paid to any individual.  
See 38 U.S.C.A. § 5101(a); 38 C.F.R. § 3.151(a).  No VA 
provision allows for an earlier effective date for an award 
of disability compensation based on the veteran's lack- of-
notification argument.  See 38 U.S.C.A. § 5110; 38 C.F.R. §§ 
3.151(b), 3.400(b)(1)(ii)(B) (2008); see also Andrews v. 
Principi, 16 Vet. App. 309, 317 (2002), quoting Rodriguez v. 
West, 189 F.3d 1351 (Fed.Cir.1999) (nothing in 38 U.S.C.A. §§ 
5102 or 7722 indicates, or even suggests, that the 
Secretary's failure to provide assistance to a claimant 
justifies ignoring the unequivocal command in 38 U.S.C. § 
5110(a) that the effective date of benefits cannot be earlier 
than the filing of an application therefore.)

For the foregoing reasons, the record does not provide a 
basis for assignment of an effective date earlier than July 
12, 2005 for service connection for PTSD.  The Board finds 
that the preponderance of the evidence is against the 
veteran's earlier effective date claim.  Because the 
preponderance of the evidence is against this claim, the 
benefit of the doubt doctrine does not apply.  See Schoolman 
v. West, 12 Vet. App. 307, 311 (1999).









ORDER

Entitlement to an effective date earlier than July 12, 2005 
for the grant of service connection for PTSD is denied.



____________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


